Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	Applicant's amendment filed on 08/30/2022 has been entered. Claims 1, 2, 4, 7, 8, 10-12, 14, 17 and 18 have been amended. Claims 1-20 are still pending in the application with claims 1, 7, 11 and 17 being independent. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over WANG et al. (US Pub. No: 2018/0262311 A1) in view of Qualcomm, Inc. (3GPP TSG-RAN WG1 NR Ad-hoc #2, R1-1711556, “URLLC DL pre-emption and UL suspension indication channel design” dated June 2017).
	Regarding claim 1, WANG et al. teach a communication method (see Abstract and Fig.3), comprising: determining, by a terminal device (see Fig.3, UE 350), N resource areas, wherein N is a positive integer (see para [0136] wherein the UE processes the set of resource blocks based on a result of determining whether the set of resource blocks includes the URLLC data & eMBB data (that includes N resource areas), is mentioned and also see Fig.5 & para [0082]); 
	detecting, by the terminal device, downlink scheduling information transmitted from a network device  in M resource areas, wherein the downlink scheduling information comprises resource indication information of P resource areas comprising a first resource area and a second resource area corresponding to a first geographical area and a second geographical area (see Fig.1 & para [0010] wherein the URLLC indicator may be received embedded within the URLLC data or being received from the URLLC data within DCI of a PDCCH (that includes M resource areas), is mentioned & the UE may be configured to processing, based on the URLLC indicator, the received set of resource blocks including the at least one of the eMBB data or the URLLC data, is mentioned and also see para [0044] wherein a downlink indicator may be in DCI of a group common PDCCH &  downlink indicator may be a post indication, e.g., appearing at the start of a next slot, wherein the downlink indicator may indicate that a URLCC will preempt or puncture an entire band, which may be referred to as wideband or preempt or puncture a sub-band (that includes the downlink scheduling information comprises resource indication information of P resource areas), which may be referred to as sub-band and downlink indicator may be configured to indicate one or more symbols by configuring the monitoring periodicity, is mentioned, see para [0046] wherein the base stations 102 may perform more of the following functions: radio channel ciphering and deciphering, inter-cell interference coordination (that includes UEs in different cells or geographical areas/first geographical area/ second geographical area) & radio access network (RAN) sharing, multimedia broadcast multicast service (MBMS) data etc. is mentioned,  also see para [0047] wherein base stations 102 may provide communication coverage of UEs 104 for a respective geographic coverage area 110, is mentioned, and also see paragraphs [0054] & [0055] wherein the URLLC indicator being received embedded within the URLLC data or being received separate from the URLLC data within DCI of a PDCCH, the URLLC indicator indicating whether the set of resource blocks (that includes first resource area and a second resource area) includes at least part of the URLLC data, is mentioned), and 
wherein the resource indication information of the P resource areas comprise resource indication information of the first resource area and resource indication information of the second resource area (see para [0055] wherein the URLLC indicator being received embedded within the URLLC data or being received separate from the URLLC data within DCI of a PDCCH, the URLLC indicator indicating whether the set of resource blocks (that includes first resource area and a second resource area) includes at least part of the URLLC data, is mentioned and also see para [0083] wherein dynamic resource sharing between URLLC data 506 and eMBB data 502 may be supported, is mentioned); and 
	determining, by the terminal device based on the resource indication information of the P resource areas, a resource for transmitting downlink data from the network device (see para [0055] wherein the UE 104 may determine, based on the URLLC indicator, whether the set of resource blocks includes the URLLC data and processing the set of resource blocks based on a result of determining whether the set of resource blocks includes the URLLC data, is mentioned).
	WANG et al. is silent in teaching the above communication method comprising wherein the M resource areas are M of the N resource areas, the P resource areas are P of the N resource areas, M is a positive integer less than or equal to N, and P is a positive integer less than or equal to N.
	However, Qualcomm, Inc.  teach a communication method (see page 1, Introduction) comprising wherein the M resource areas are M of the N resource areas, the P resource areas are P of the N resource areas, M is a positive integer less than or equal to N, and P is a positive integer less than or equal to N (see page 2, under section 2, 1st  para wherein dynamic eMBB and URLLC multiplexing being performed at a mini-slot granularity and 2/4 symbol mini-slot, is mentioned, see page 3, Figures 1 & 2, wherein beginning PDCCH area and mini-slot PDCCH area/post-indication of preemption of eMBB slot for respective M resource areas/ P resource areas within eMBB slot, is mentioned, all of which is equivalent to and incudes “the M resource areas are M of the N resource areas, the P resource areas are P of the N resource areas, M/N is positive integer less than or equal to N” and also see page 4, section 2.1).
	Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above communication method of WANG et al. to have the M resource areas being M of the N resource areas, the P resource areas being P of the N resource areas, M/N being a positive integer less than or equal to N, disclosed by Qualcomm, Inc. in order to provide an effective mechanism to provide efficient URLLC DL pre-emption and UL suspension indication channel design and also to support dynamic resource sharing between different latency and reliability requirements for eMBB/URLLC in DL in 5G wireless communication system.
 	Regarding claim 2, WANG et al. and Qualcomm, Inc. together teach the method according to claim 1.
	WANG et al. further teach the method according to claim 1, wherein the downlink scheduling information further comprises downlink data resource allocation information (see para [0044] wherein a downlink indicator may be in DCI of a group common PDCCH &  downlink indicator may be a post indication, e.g., appearing at the start of a next slot, wherein the downlink indicator may indicate that a URLCC will preempt or puncture an entire band, is mentioned), the method further comprising: determining, by the terminal device based on the resource indication information of the first resource area and the resource indication information of the second resource area, that resources available for transmitting the downlink data in the first resource area and resources unavailable for transmitting the downlink data in the second resource area at least partially overlap (see para [0055] wherein when the URLLC data is embedded in the eMBB data, the URLLC may preempt eMBB transmissions on the same resources such that only the URLLC data is transmitted on the embedded resource and eMBB transmissions are omitted or canceled, is mentioned and, in addition, the UE 104 may determine, based on the URLLC indicator, whether the set of resource blocks includes the URLLC data and processing the set of resource blocks based on a result of determining whether the set of resource blocks includes the URLLC data, is mentioned and also see para [0083] wherein when the URLLC data 506 preempts resources occupied by on-going eMBB data 502, the URLLC data 506 may replace the overlapping resources occupied by on-going eMBB data 502, e.g., the base station may transmit URLLC data 506 instead of transmitting eMBB data 502 on the indicted PDSCH 504 resources, is mentioned); and wherein determining, by the terminal device based on the resource indication information of the P resource areas, a resource for transmitting downlink data from the network device comprises: determining, by the terminal device based on the resource indication information of the P resource areas and the downlink data resource allocation information, the resource for transmitting the downlink data from the network device, wherein the resource for transmitting the downlink data from the network device comprises all or some of the resources available for transmitting the downlink data in the first resource area (see para [0083] wherein when the URLLC data 506 preempts resources occupied by on-going eMBB data 502, the URLLC data 506 may replace the overlapping resources occupied by on-going eMBB data 502, e.g., the base station may transmit URLLC data 506 instead of transmitting eMBB data 502 on the indicted PDSCH 504 resources to be received by UE, is mentioned and when the URLLC data 506 punctures the resources occupied by on-going eMBB data 502 the URLLC data 506 may be transmitted at the same time as the resources occupied by on-going eMBB data 502, e.g., the base station may transmit the URLLC data 506 on PDSCH 504 resources allocated for the eMBB data 502, is mentioned and also see para [0055]).
	Regarding claim 3, WANG et al. further teach the method according to claim 2, wherein resources indicated by the downlink data resource allocation information comprise some of the resources available for transmitting the downlink data in the first resource area (see para [0055] wherein when the URLLC data is embedded in the eMBB data, the URLLC may preempt eMBB transmissions on the same resources such that only the URLLC data is transmitted on the embedded resource, is mentioned), and the resource for transmitting the downlink data comprises the some of the resources available for transmitting the downlink data in the first resource area (see paragraphs [0055] & [0083]).
	Regarding claim 4, WANG et al. and Qualcomm, Inc. together teach the method according to claim 1.
	WANG et al. further teach the method according to claim 1, further comprising: determining, by the terminal device based on the resource indication information of the first resource area and the resource indication information of the second resource area, that resources available for transmitting the downlink data in the first resource area and resources unavailable for transmitting the downlink data in the second resource area at least partially overlap (see para [0055] wherein when the URLLC data is embedded in the eMBB data, the URLLC may preempt eMBB transmissions on the same resources such that only the URLLC data is transmitted on the embedded resource and eMBB transmissions are omitted or canceled, is mentioned and, in addition, the UE 104 may determine, based on the URLLC indicator, whether the set of resource blocks includes the URLLC data and processing the set of resource blocks based on a result of determining whether the set of resource blocks includes the URLLC data, is mentioned and also see para [0083] wherein when the URLLC data 506 preempts resources occupied by on-going eMBB data 502, the URLLC data 506 may replace the overlapping resources occupied by on-going eMBB data 502, e.g., the base station may transmit URLLC data 506 instead of transmitting eMBB data 502 on the indicted PDSCH 504 resources, is mentioned); and wherein determining, by the terminal device based on the resource indication information of the P resource areas, a resource for transmitting downlink data from the network device comprises: determining, by the terminal device based on the resource indication information of the P resource areas and the downlink data resource allocation information, the resource for transmitting the downlink data from the network device, wherein the resource for transmitting the downlink data from the network device does not comprise the resources unavailable for transmitting the downlink data in the second resource area (see para [0083] wherein when the URLLC data 506 preempts resources occupied by on-going eMBB data 502, the URLLC data 506 may replace the overlapping resources occupied by on-going eMBB data 502, e.g., the base station may transmit URLLC data 506 instead of transmitting eMBB data 502 on the indicted PDSCH 504 resources to be received by UE, is mentioned and when the URLLC data 506 punctures the resources occupied by on-going eMBB data 502, the URLLC data 506 may be transmitted at the same time as the resources occupied by on-going eMBB data 502, e.g., the base station may transmit the URLLC data 506 on PDSCH 504 resources allocated for the eMBB data 502 (that can also include the resource for transmitting the downlink data of URLLC data does not comprise the resources unavailable for transmitting the downlink data in the second resource area (i.e. non-overlapped portion of the second resource area)), is mentioned  and also see para [0055]).
Regarding claim 5, WANG et al. and Qualcomm, Inc. together teach the method according to claim 2.
	Qualcomm, Inc. further teaches the method according to claim 2, wherein the first resource area and the second resource area comprise two resource areas that belong to the M resource areas; or the first resource area comprises a resource area that belongs to the M resource areas, and the second resource area comprises a resource area that does not belong to the M resource areas; or the first resource area comprises a resource area that does not belong to the M resource areas, and the second resource area comprises a resource area that belongs to the M resource areas; or the first resource area and the second resource area comprise any two resource areas that do not belong to the M resource areas (see page 3, Figures 1 & 2, wherein beginning PDCCH area and mini-slot PDCCH area/post-indication of preemption of eMBB slot for respective M resource areas/P resource areas within eMBB slot, is mentioned) (and the same motivation is maintained as in claim 1).
Regarding claim 6, WANG et al. and Qualcomm, Inc. together teach the method according to claim 1.
WANG et al. further teach the method according to claim 1, wherein the resource indication information of the P resource areas comprises P pieces of resource indication information and the P pieces of resource indication information are in a one-to-one correspondence with the P resource areas (see para [0044] wherein a downlink indicator may be in DCI of a group common PDCCH, a downlink indicator may be a post indication, e.g., appearing at the start of a next slot and additionally, a downlink indicator may be configured to be a wideband indication or a sub-band indication (e.g., up to 2 sub-bands) indication (that can include P pieces of resource indication information), is mentioned and also, the downlink indicator may indicate that a URLCC will preempt or puncture an entire band, which may be referred to as wideband or preempt or puncture a sub-band, which may be referred to as sub-band, is mentioned); and the P pieces of resource indication information are respectively used to indicate a resource available for transmitting the downlink data from the network device or a resource unavailable for transmitting the downlink data from the network device in the P resource areas or the P pieces of resource indication information are respectively used to indicate whether the P resource areas can be used to transmit the downlink data from the network device (see paragraphs [0044] & [0057]).
Regarding claim 7, WANG et al. teach a communication method (see Abstract and Fig.3), comprising: configuring, by a network device (see Fig.3, base station 310), N resource areas for a terminal device (see Fig.3, UE 350), wherein N is a positive integer (see para [0136] wherein the UE processes the set of resource blocks based on a result of determining whether the set of resource blocks configured from BS includes the URLLC data & eMBB data (that includes N resource areas), is mentioned and also see Fig.5 & para [0082]); and 
sending, by the network device, downlink scheduling information to the terminal device in M resource areas, wherein the downlink scheduling information comprises resource indication information of P resource areas comprising a first resource area and a second resource area corresponding to a first geographical area and a second geographical area  (see para [0010] wherein the URLLC indicator may be received embedded within the URLLC data or being received from the URLLC data within DCI of a PDCCH (that includes M resource areas), is mentioned & the UE may be configured to processing, based on the URLLC indicator, the received set of resource blocks including the at least one of the eMBB data or the URLLC data, is mentioned and also see para [0044] wherein a downlink indicator may be in DCI of a group common PDCCH &  downlink indicator may be a post indication, e.g., appearing at the start of a next slot, wherein the downlink indicator may indicate that a URLCC will preempt or puncture an entire band, which may be referred to as wideband or preempt or puncture a sub-band (that includes the downlink scheduling information comprises resource indication information of P resource areas), which may be referred to as sub-band and downlink indicator may be configured to indicate one or more symbols by configuring the monitoring periodicity, is mentioned, see para [0046] wherein the base stations 102 may perform more of the following functions: radio channel ciphering and deciphering, inter-cell interference coordination (that includes UEs in different cells or geographical areas/first geographical area/ second geographical area) & radio access network (RAN) sharing, multimedia broadcast multicast service (MBMS) data etc. is mentioned,  also see para [0047] wherein base stations 102 may provide communication coverage of UEs 104 for a respective geographic coverage area 110, is mentioned, and also see paragraphs [0054] & [0055] wherein the URLLC indicator being received embedded within the URLLC data or being received separate from the URLLC data within DCI of a PDCCH, the URLLC indicator indicating whether the set of resource blocks (that includes first resource area and a second resource area) includes at least part of the URLLC data, is mentioned), wherein the resource indication information of the P resource areas comprise resource indication information of the first resource area and resource indication information of the second resource area (see para [0055] wherein the URLLC indicator being received embedded within the URLLC data or being received separate from the URLLC data within DCI of a PDCCH, the URLLC indicator indicating whether the set of resource blocks (that includes first resource area and a second resource area) includes at least part of the URLLC data, is mentioned and also see para [0083] wherein dynamic resource sharing between URLLC data 506 and eMBB data 502 may be supported, is mentioned), 
wherein the resource indication information of the P resource areas is used to indicate a resource for transmitting downlink data from the network device to the terminal device (see para [0055] wherein the UE 104 may determine, based on the URLLC indicator, whether the set of resource blocks includes the URLLC data and processing the set of resource blocks based on a result of determining whether the set of resource blocks includes the URLLC data, is mentioned).
WANG et al. is silent in teaching the above communication method comprising wherein the M resource areas are M of the N resource areas, the P resource areas are P of the N resource areas, M is a positive integer less than or equal to N, and P is a positive integer less than or equal to N.
	However, Qualcomm, Inc.  teach a communication method (see page 1, Introduction) comprising wherein the M resource areas are M of the N resource areas, the P resource areas are P of the N resource areas, M is a positive integer less than or equal to N, and P is a positive integer less than or equal to N (see page 2, under section 2, 1st  para wherein dynamic eMBB and URLLC multiplexing being performed at a mini-slot granularity and 2/4 symbol mini-slot, is mentioned, see page 3, Figures 1 & 2, wherein beginning PDCCH area and mini-slot PDCCH area/post-indication of preemption of eMBB slot for respective M resource areas/ P resource areas within eMBB slot, is mentioned, all of which is equivalent to and incudes “the M resource areas are M of the N resource areas, the P resource areas are P of the N resource areas, M/N is positive integer less than or equal to N” and also see page 4, section 2.1).
	Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above communication method of WANG et al. to have the M resource areas being M of the N resource areas, the P resource areas being P of the N resource areas, M/N being a positive integer less than or equal to N, disclosed by Qualcomm, Inc. in order to provide an effective mechanism to provide efficient URLLC DL pre-emption and UL suspension indication channel design and also to support dynamic resource sharing between different latency and reliability requirements for eMBB/URLLC in DL in 5G wireless communication system.
Regarding claim 8, WANG et al. and Qualcomm, Inc. together teach the method according to claim 1.
WANG et al. further teach the method according to claim 7, wherein the downlink scheduling information further comprises downlink data resource allocation information (see para [0044] wherein a downlink indicator may be in DCI of a group common PDCCH &  downlink indicator may be a post indication, e.g., appearing at the start of a next slot, wherein the downlink indicator may indicate that a URLCC will preempt or puncture an entire band, is mentioned), wherein resources available for transmitting the downlink data in the first resource area and resources unavailable for transmitting the downlink data in the second resource area at least partially overlap (see para [0055] wherein when the URLLC data is embedded in the eMBB data, the URLLC may preempt eMBB transmissions on the same resources such that only the URLLC data is transmitted on the embedded resource and eMBB transmissions are omitted or canceled, is mentioned and, in addition, the UE 104 may determine, based on the URLLC indicator, whether the set of resource blocks includes the URLLC data and processing the set of resource blocks based on a result of determining whether the set of resource blocks includes the URLLC data, is mentioned and also see para [0083] wherein when the URLLC data 506 preempts resources occupied by on-going eMBB data 502, the URLLC data 506 may replace the overlapping resources occupied by on-going eMBB data 502, e.g., the base station may transmit URLLC data 506 instead of transmitting eMBB data 502 on the indicted PDSCH 504 resources, is mentioned), and 	wherein the resource for transmitting the downlink data comprises all or some of the resources available for transmitting the downlink data in the first resource area (see para [0083] wherein when the URLLC data 506 preempts resources occupied by on-going eMBB data 502, the URLLC data 506 may replace the overlapping resources occupied by on-going eMBB data 502, e.g., the base station may transmit URLLC data 506 instead of transmitting eMBB data 502 on the indicted PDSCH 504 resources to be received by UE, is mentioned and when the URLLC data 506 punctures the resources occupied by on-going eMBB data 502 the URLLC data 506 may be transmitted at the same time as the resources occupied by on-going eMBB data 502, e.g., the base station may transmit the URLLC data 506 on PDSCH 504 resources allocated for the eMBB data 502, is mentioned and also see para [0055]).
	Regarding claim 9, WANG et al. further teach the method according to claim 8, wherein resources indicated by the downlink data resource allocation information comprise some of the resources available for transmitting the downlink data in the first resource area (see para [0055] wherein when the URLLC data is embedded in the eMBB data, the URLLC may preempt eMBB transmissions on the same resources such that only the URLLC data is transmitted on the embedded resource, is mentioned), and the resource for transmitting the downlink data comprises the some of the resources available for transmitting the downlink data in the first resource area (see paragraphs [0055] & [0083]).
	Regarding claim 10, WANG et al. and Qualcomm, Inc. together teach the method according to claim 7.
	WANG et al. further teach the method according to claim 7, wherein resources available for transmitting the downlink data in the first resource area and resources unavailable for transmitting the downlink data in the second resource area at least partially overlap (see para [0055] wherein when the URLLC data is embedded in the eMBB data, the URLLC may preempt eMBB transmissions on the same resources such that only the URLLC data is transmitted on the embedded resource and eMBB transmissions are omitted or canceled, is mentioned and, in addition, the UE 104 may determine, based on the URLLC indicator, whether the set of resource blocks includes the URLLC data and processing the set of resource blocks based on a result of determining whether the set of resource blocks includes the URLLC data, is mentioned and also see para [0083] wherein when the URLLC data 506 preempts resources occupied by on-going eMBB data 502, the URLLC data 506 may replace the overlapping resources occupied by on-going eMBB data 502, e.g., the base station may transmit URLLC data 506 instead of transmitting eMBB data 502 on the indicted PDSCH 504 resources, is mentioned), and wherein the resource for transmitting the downlink data does not comprise the resources unavailable for transmitting the downlink data in the second resource area (see para [0083] wherein when the URLLC data 506 preempts resources occupied by on-going eMBB data 502, the URLLC data 506 may replace the overlapping resources occupied by on-going eMBB data 502, e.g., the base station may transmit URLLC data 506 instead of transmitting eMBB data 502 on the indicted PDSCH 504 resources to be received by UE, is mentioned and when the URLLC data 506 punctures the resources occupied by on-going eMBB data 502, the URLLC data 506 may be transmitted at the same time as the resources occupied by on-going eMBB data 502, e.g., the base station may transmit the URLLC data 506 on PDSCH 504 resources allocated for the eMBB data 502 (that can also include the resource for transmitting the downlink data of URLLC data does not comprise the resources unavailable for transmitting the downlink data in the second resource area (i.e. non-overlapped portion of the second resource area)), is mentioned).
	Regarding claim 11, WANG et al. teach a terminal device (see Abstract and Fig.3, UE 350), comprising: a determining unit, configured to determine N resource areas, wherein N is a positive integer (see para [0136] wherein the UE processes the set of resource blocks based on a result of determining whether the set of resource blocks includes the URLLC data & eMBB data (that includes N resource areas), is mentioned and also see Fig.5 & para [0082]); and 
	a detection unit, configured to detect downlink scheduling information transmitted from a network device in M resource areas, wherein the downlink scheduling information comprises resource indication information of P resource areas comprising a first resource area and a second resource area corresponding to a first geographical area and a second geographical area (see para [0010] wherein the URLLC indicator may be received embedded within the URLLC data or being received from the URLLC data within DCI of a PDCCH (that includes M resource areas), is mentioned & the UE may be configured to processing, based on the URLLC indicator, the received set of resource blocks including the at least one of the eMBB data or the URLLC data, is mentioned and also see para [0044] wherein a downlink indicator may be in DCI of a group common PDCCH &  downlink indicator may be a post indication, e.g., appearing at the start of a next slot, wherein the downlink indicator may indicate that a URLCC will preempt or puncture an entire band, which may be referred to as wideband or preempt or puncture a sub-band (that includes the downlink scheduling information comprises resource indication information of P resource areas), which may be referred to as sub-band and downlink indicator may be configured to indicate one or more symbols by configuring the monitoring periodicity, is mentioned, see para [0046] wherein the base stations 102 may perform more of the following functions: radio channel ciphering and deciphering, inter-cell interference coordination (that includes UEs in different cells or geographical areas/first geographical area/ second geographical area) & radio access network (RAN) sharing, multimedia broadcast multicast service (MBMS) data etc. is mentioned,  also see para [0047] wherein base stations 102 may provide communication coverage of UEs 104 for a respective geographic coverage area 110, is mentioned, and also see paragraphs [0054] & [0055] wherein the URLLC indicator being received embedded within the URLLC data or being received separate from the URLLC data within DCI of a PDCCH, the URLLC indicator indicating whether the set of resource blocks (that includes first resource area and a second resource area) includes at least part of the URLLC data, is mentioned), and
	wherein the resource indication information of the P resource areas comprise resource indication information of the first resource area and resource indication information of the second resource area (see para [0055] wherein the URLLC indicator being received embedded within the URLLC data or being received separate from the URLLC data within DCI of a PDCCH, the URLLC indicator indicating whether the set of resource blocks (that includes first resource area and a second resource area) includes at least part of the URLLC data, is mentioned and also see para [0083] wherein dynamic resource sharing between URLLC data 506 and eMBB data 502 may be supported, is mentioned),
	wherein the determining unit is further configured to determine, based on the resource indication information of the P resource areas, a resource for transmitting downlink data from the network device (see para [0055] wherein the UE 104 may determine, based on the URLLC indicator, whether the set of resource blocks includes the URLLC data and processing the set of resource blocks based on a result of determining whether the set of resource blocks includes the URLLC data, is mentioned). 
	WANG et al. is silent in teaching the above terminal device comprising wherein the M resource areas are M of the N resource areas, the P resource areas are P of the N resource areas, M is a positive integer less than or equal to N, and P is a positive integer less than or equal to N.
	However, Qualcomm, Inc.  teach a terminal device (see page 1, Introduction) comprising wherein the M resource areas are M of the N resource areas, the P resource areas are P of the N resource areas, M is a positive integer less than or equal to N, and P is a positive integer less than or equal to N (see page 2, under section 2, 1st  para wherein dynamic eMBB and URLLC multiplexing being performed at a mini-slot granularity and 2/4 symbol mini-slot, is mentioned, see page 3, Figures 1 & 2, wherein beginning PDCCH area and mini-slot PDCCH area/post-indication of preemption of eMBB slot for respective M resource areas/ P resource areas within eMBB slot, is mentioned, all of which is equivalent to and incudes “the M resource areas are M of the N resource areas, the P resource areas are P of the N resource areas, M/N is positive integer less than or equal to N” and also see page 4, section 2.1).
	Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above terminal device of WANG et al. to have the M resource areas being M of the N resource areas, the P resource areas being P of the N resource areas, M/N being a positive integer less than or equal to N, disclosed by Qualcomm, Inc. in order to provide an effective mechanism to provide efficient URLLC DL pre-emption and UL suspension indication channel design and also to support dynamic resource sharing between different latency and reliability requirements for eMBB/URLLC in DL in 5G wireless communication system.
	Regarding claim 12, WANG et al. and Qualcomm, Inc. together teach the terminal device according to claim 11.
	WANG et al. further teach the terminal device according to claim 11, wherein the downlink scheduling information further comprises downlink data resource allocation information (see para [0044] wherein a downlink indicator may be in DCI of a group common PDCCH &  downlink indicator may be a post indication, e.g., appearing at the start of a next slot, wherein the downlink indicator may indicate that a URLCC will preempt or puncture an entire band, is mentioned), and the determining unit is further configured to:
 determine, based on the resource indication information of the first resource area and the resource indication information of the second resource area, that resources available for transmitting the downlink data in the first resource area and resources unavailable for transmitting the downlink data in the second resource area at least partially overlap (see para [0055] wherein when the URLLC data is embedded in the eMBB data, the URLLC may preempt eMBB transmissions on the same resources such that only the URLLC data is transmitted on the embedded resource and eMBB transmissions are omitted or canceled, is mentioned and, in addition, the UE 104 may determine, based on the URLLC indicator, whether the set of resource blocks includes the URLLC data and processing the set of resource blocks based on a result of determining whether the set of resource blocks includes the URLLC data, is mentioned and also see para [0083] wherein when the URLLC data 506 preempts resources occupied by on-going eMBB data 502, the URLLC data 506 may replace the overlapping resources occupied by on-going eMBB data 502, e.g., the base station may transmit URLLC data 506 instead of transmitting eMBB data 502 on the indicted PDSCH 504 resources, is mentioned); and 
determine, based on the resource indication information of the P resource areas and the downlink data resource allocation information, the resource for transmitting the downlink data from the network device, wherein the resource for transmitting the downlink data from the network device, comprises all or some of the resources available for transmitting the downlink data in the first resource area (see para [0083] wherein when the URLLC data 506 preempts resources occupied by on-going eMBB data 502, the URLLC data 506 may replace the overlapping resources occupied by on-going eMBB data 502, e.g., the base station may transmit URLLC data 506 instead of transmitting eMBB data 502 on the indicted PDSCH 504 resources to be received by UE, is mentioned and when the URLLC data 506 punctures the resources occupied by on-going eMBB data 502 the URLLC data 506 may be transmitted at the same time as the resources occupied by on-going eMBB data 502, e.g., the base station may transmit the URLLC data 506 on PDSCH 504 resources allocated for the eMBB data 502, is mentioned and also see para [0055]).
Regarding claim 13, WANG et al. further teach the terminal device according to claim 12, wherein resources indicated by the downlink data resource allocation information comprise some of the resources available for transmitting the downlink data in the first resource area (see para [0055] wherein when the URLLC data is embedded in the eMBB data, the URLLC may preempt eMBB transmissions on the same resources such that only the URLLC data is transmitted on the embedded resource, is mentioned), and the resource for transmitting the downlink data comprises the some of the resources available for transmitting the downlink data in the first resource area (see paragraphs [0055] & [0083]).
	Regarding claim 14, WANG et al. and Qualcomm, Inc. together teach the terminal device according to claim 11.
	WANG et al. further teach the terminal device according to claim 11, the determining unit is further configured to: determine, based on the resource indication information of the first resource area and the resource indication information of the second resource area, that resources available for transmitting the downlink data in the first resource area and resources unavailable for transmitting the downlink data in the second resource area at least partially overlap (see para [0055] wherein when the URLLC data is embedded in the eMBB data, the URLLC may preempt eMBB transmissions on the same resources such that only the URLLC data is transmitted on the embedded resource and eMBB transmissions are omitted or canceled, is mentioned and, in addition, the UE 104 may determine, based on the URLLC indicator, whether the set of resource blocks includes the URLLC data and processing the set of resource blocks based on a result of determining whether the set of resource blocks includes the URLLC data, is mentioned and also see para [0083] wherein when the URLLC data 506 preempts resources occupied by on-going eMBB data 502, the URLLC data 506 may replace the overlapping resources occupied by on-going eMBB data 502, e.g., the base station may transmit URLLC data 506 instead of transmitting eMBB data 502 on the indicted PDSCH 504 resources, is mentioned); and 
determine, based on the resource indication information of the P resource areas and the downlink data resource allocation information, the resource for transmitting the downlink data from the network device, wherein the resource for transmitting the downlink data from the network device does not comprise the resources unavailable for transmitting the downlink data in the second resource area (see para [0083] wherein when the URLLC data 506 preempts resources occupied by on-going eMBB data 502, the URLLC data 506 may replace the overlapping resources occupied by on-going eMBB data 502, e.g., the base station may transmit URLLC data 506 instead of transmitting eMBB data 502 on the indicted PDSCH 504 resources to be received by UE, is mentioned and when the URLLC data 506 punctures the resources occupied by on-going eMBB data 502, the URLLC data 506 may be transmitted at the same time as the resources occupied by on-going eMBB data 502, e.g., the base station may transmit the URLLC data 506 on PDSCH 504 resources allocated for the eMBB data 502 (that can also include the resource for transmitting the downlink data of URLLC data does not comprise the resources unavailable for transmitting the downlink data in the second resource area (i.e. non-overlapped portion of the second resource area)), is mentioned  and also see para [0055]).
	Regarding claim 15, WANG et al. and Qualcomm, Inc. together teach the terminal device according to claim 12.
	Qualcomm, Inc. further teaches the terminal device according to claim 12, wherein the first resource area and the second resource area comprise two resource areas that belong to the M resource areas; or the first resource area comprises a resource area that belongs to the M resource areas, and the second resource area comprises a resource area that does not belong to the M resource areas; or the first resource area comprises a resource area that does not belong to the M resource areas, and the second resource area comprises a resource area that belongs to the M resource areas; or the first resource area and the second resource area comprise two resource areas that do not belong to the M resource areas (see page 3, Figures 1 & 2, wherein beginning PDCCH area and mini-slot PDCCH area/post-indication of preemption of eMBB slot for respective M resource areas/P resource areas within eMBB slot, is mentioned) (and the same motivation is maintained as in claim 11).
Regarding claim 16, WANG et al. and Qualcomm, Inc. together teach the terminal device according to claim 11.
WANG et al. further teach the terminal device according to claim 11, wherein the resource indication information of the P resource areas comprises P pieces of resource indication information and the P pieces of resource indication information are in a one-to-one correspondence with the P resource areas (see para [0044] wherein a downlink indicator may be in DCI of a group common PDCCH, a downlink indicator may be a post indication, e.g., appearing at the start of a next slot and additionally, a downlink indicator may be configured to be a wideband indication or a sub-band indication (e.g., up to 2 sub-bands) indication (that can include P pieces of resource indication information), is mentioned and also, the downlink indicator may indicate that a URLCC will preempt or puncture an entire band, which may be referred to as wideband or preempt or puncture a sub-band, which may be referred to as sub-band, is mentioned); and the P pieces of resource indication information are respectively used to indicate a resource available for transmitting the downlink data from the network device or a resource unavailable for transmitting the downlink data from the network device in the P resource areas or the P pieces of resource indication information are respectively used to indicate whether the P resource areas can be used to transmit the downlink data from the network device (see paragraphs [0044] & [0057]).
	Regarding claim 17, WANG et al. teach a network device (Abstract and Fig.3, base station 310/network device), comprising: a configuration unit, configured to configure N resource areas for a terminal device, wherein N is a positive integer (see para [0136] wherein the UE processes the set of resource blocks based on a result of determining whether the set of resource blocks configured from BS includes the URLLC data & eMBB data (that includes N resource areas), is mentioned and also see Fig.5 & para [0082]); and a sending unit, configured to send downlink scheduling information to the terminal device in M resource areas, wherein the downlink scheduling information comprises resource indication information of P resource areas comprising a first resource area and a second resource area corresponding to a first geographical area and a second geographical area (see para [0010] wherein the URLLC indicator may be received embedded within the URLLC data or being received from the URLLC data within DCI of a PDCCH (that includes M resource areas), is mentioned & the UE may be configured to processing, based on the URLLC indicator, the received set of resource blocks including the at least one of the eMBB data or the URLLC data, is mentioned and also see para [0044] wherein a downlink indicator may be in DCI of a group common PDCCH &  downlink indicator may be a post indication, e.g., appearing at the start of a next slot, wherein the downlink indicator may indicate that a URLCC will preempt or puncture an entire band, which may be referred to as wideband or preempt or puncture a sub-band (that includes the downlink scheduling information comprises resource indication information of P resource areas), which may be referred to as sub-band and downlink indicator may be configured to indicate one or more symbols by configuring the monitoring periodicity, is mentioned, see para [0046] wherein the base stations 102 may perform more of the following functions: radio channel ciphering and deciphering, inter-cell interference coordination (that includes UEs in different cells or geographical areas/first geographical area/ second geographical area) & radio access network (RAN) sharing, multimedia broadcast multicast service (MBMS) data etc. is mentioned,  also see para [0047] wherein base stations 102 may provide communication coverage of UEs 104 for a respective geographic coverage area 110, is mentioned, and also see paragraphs [0054] & [0055] wherein the URLLC indicator being received embedded within the URLLC data or being received separate from the URLLC data within DCI of a PDCCH, the URLLC indicator indicating whether the set of resource blocks (that includes first resource area and a second resource area) includes at least part of the URLLC data, is mentioned), and 
wherein the resource indication information of the P resource areas comprise resource indication information of the first resource area and resource indication information of the second resource area (see para [0055] wherein the URLLC indicator being received embedded within the URLLC data or being received separate from the URLLC data within DCI of a PDCCH, the URLLC indicator indicating whether the set of resource blocks (that includes first resource area and a second resource area) includes at least part of the URLLC data, is mentioned and also see para [0083] wherein dynamic resource sharing between URLLC data 506 and eMBB data 502 may be supported, is mentioned),
	wherein the resource indication information of the P resource areas is used to indicate a resource for transmitting downlink data from the network device to the terminal device (see para [0055] wherein the UE 104 may determine, based on the URLLC indicator, whether the set of resource blocks includes the URLLC data and processing the set of resource blocks based on a result of determining whether the set of resource blocks includes the URLLC data, is mentioned). 
	WANG et al. is silent in teaching the above network device comprising wherein the M resource areas are M of the N resource areas, the P resource areas are P of the N resource areas, M is a positive integer less than or equal to N, and P is a positive integer less than or equal to N.
	However, Qualcomm, Inc.  teach a network device (see page 1, Introduction) comprising wherein the M resource areas are M of the N resource areas, the P resource areas are P of the N resource areas, M is a positive integer less than or equal to N, and P is a positive integer less than or equal to N (see page 2, under section 2, 1st  para wherein dynamic eMBB and URLLC multiplexing being performed at a mini-slot granularity and 2/4 symbol mini-slot, is mentioned, see page 3, Figures 1 & 2, wherein beginning PDCCH area and mini-slot PDCCH area/post-indication of preemption of eMBB slot for respective M resource areas/ P resource areas within eMBB slot, is mentioned, all of which is equivalent to and incudes “the M resource areas are M of the N resource areas, the P resource areas are P of the N resource areas, M/N is positive integer less than or equal to N” and also see page 4, section 2.1).
	Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above network device of WANG et al. to have the M resource areas being M of the N resource areas, the P resource areas being P of the N resource areas, M/N being a positive integer less than or equal to N, disclosed by Qualcomm, Inc. in order to provide an effective mechanism to provide efficient URLLC DL pre-emption and UL suspension indication channel design and also to support dynamic resource sharing between different latency and reliability requirements for eMBB/URLLC in DL in 5G wireless communication system.
Regarding claim 18, WANG et al. and Qualcomm, Inc. together teach the network device according to claim 17.
WANG et al. further teach the network device according to claim 17, wherein the downlink scheduling information further comprises downlink data resource allocation information (see para [0044] wherein a downlink indicator may be in DCI of a group common PDCCH &  downlink indicator may be a post indication, e.g., appearing at the start of a next slot, wherein the downlink indicator may indicate that a URLCC will preempt or puncture an entire band, is mentioned), wherein resources available for transmitting the downlink data in the first resource area and resources unavailable for transmitting the downlink data in the second resource area at least partially overlap (see para [0055] wherein when the URLLC data is embedded in the eMBB data, the URLLC may preempt eMBB transmissions on the same resources such that only the URLLC data is transmitted on the embedded resource and eMBB transmissions are omitted or canceled, is mentioned and, in addition, the UE 104 may determine, based on the URLLC indicator, whether the set of resource blocks includes the URLLC data and processing the set of resource blocks based on a result of determining whether the set of resource blocks includes the URLLC data, is mentioned and also see para [0083] wherein when the URLLC data 506 preempts resources occupied by on-going eMBB data 502, the URLLC data 506 may replace the overlapping resources occupied by on-going eMBB data 502, e.g., the base station may transmit URLLC data 506 instead of transmitting eMBB data 502 on the indicted PDSCH 504 resources, is mentioned), and wherein the resource for transmitting the downlink data comprises all or some of the resources available for transmitting the downlink data in the first resource area (see para [0083] wherein when the URLLC data 506 preempts resources occupied by on-going eMBB data 502, the URLLC data 506 may replace the overlapping resources occupied by on-going eMBB data 502, e.g., the base station may transmit URLLC data 506 instead of transmitting eMBB data 502 on the indicted PDSCH 504 resources to be received by UE, is mentioned and when the URLLC data 506 punctures the resources occupied by on-going eMBB data 502 the URLLC data 506 may be transmitted at the same time as the resources occupied by on-going eMBB data 502, e.g., the base station may transmit the URLLC data 506 on PDSCH 504 resources allocated for the eMBB data 502, is mentioned and also see para [0055]).
	Regarding claim 19, WANG et al. further teach the network device according to claim 18, wherein resources indicated by the downlink data resource allocation information comprise some of the resources available for transmitting the downlink data in the first resource area (see para [0055] wherein when the URLLC data is embedded in the eMBB data, the URLLC may preempt eMBB transmissions on the same resources such that only the URLLC data is transmitted on the embedded resource, is mentioned), and the resource for transmitting the downlink data comprises the some of the resources available for transmitting the downlink data in the first resource area (see paragraphs [0055] & [0083]).
Regarding claim 20, WANG et al. and Qualcomm, Inc. together teach the network device according to claim 17.
WANG et al. further teach the network device according to claim 17, wherein resources available for transmitting the downlink data in the first resource area and resources unavailable for transmitting the downlink data in the second resource area at least partially overlap (see para [0055] wherein when the URLLC data is embedded in the eMBB data, the URLLC may preempt eMBB transmissions on the same resources such that only the URLLC data is transmitted on the embedded resource and eMBB transmissions are omitted or canceled, is mentioned and, in addition, the UE 104 may determine, based on the URLLC indicator, whether the set of resource blocks includes the URLLC data and processing the set of resource blocks based on a result of determining whether the set of resource blocks includes the URLLC data, is mentioned and also see para [0083] wherein when the URLLC data 506 preempts resources occupied by on-going eMBB data 502, the URLLC data 506 may replace the overlapping resources occupied by on-going eMBB data 502, e.g., the base station may transmit URLLC data 506 instead of transmitting eMBB data 502 on the indicted PDSCH 504 resources, is mentioned), and wherein the resource for transmitting the downlink data does not comprise the resources unavailable for transmitting the downlink data in the second resource area (see para [0083] wherein when the URLLC data 506 preempts resources occupied by on-going eMBB data 502, the URLLC data 506 may replace the overlapping resources occupied by on-going eMBB data 502, e.g., the base station may transmit URLLC data 506 instead of transmitting eMBB data 502 on the indicted PDSCH 504 resources to be received by UE, is mentioned and when the URLLC data 506 punctures the resources occupied by on-going eMBB data 502, the URLLC data 506 may be transmitted at the same time as the resources occupied by on-going eMBB data 502, e.g., the base station may transmit the URLLC data 506 on PDSCH 504 resources allocated for the eMBB data 502 (that can also include the resource for transmitting the downlink data of URLLC data does not comprise the resources unavailable for transmitting the downlink data in the second resource area (i.e. non-overlapped portion of the second resource area)), is mentioned).
Response to Arguments
6.	Applicant's arguments filed on 08/300/2022 have been fully considered but they are not persuasive. 
7.	Applicant’s amendment of independent claims 1, 7, 11 and 17 necessitated new citations and explanations of the references as presented in the current office action.
8.	In pages 11-13 of Applicant’s Remarks, regarding amended independent claim 1, Applicant mainly mentions that Wang never teaches or suggests wherein the downlink scheduling information comprises resource indication information of P resource areas comprising a first resource area and a second resource area corresponding to a first geographical area and a second geographical area and wherein the resource indication information of the P resource areas comprise resource indication information of the first resource area and resource indication information of the second resource area and determining, by the terminal device based on the resource indication information of the P resource areas, a resource for transmitting downlink data from the network device, wherein the M resource areas are M of the N resource areas, the P resource areas are P of the N resource areas, M is a positive integer less than or equal to N, and P is a positive integer less than or equal to N" as claimed by Applicant and further mentions that Qualcomm does not teach or suggest the deficiencies of Wang discussed above.
	However, the Examiner respectfully disagrees to the above statements of the Applicant as follows. Amended independent claim 1 recites wherein the downlink scheduling information comprises resource indication information of P resource areas comprising a first resource area and a second resource area corresponding to a first geographical area and a second geographical area and WANG et al. clearly teaches (see para [0046]) that wherein the base stations 102 may perform more of the following functions: radio channel ciphering and deciphering, inter-cell interference coordination (that includes UEs in different cells or geographical areas/first geographical area/second geographical area) & radio access network (RAN) sharing, multimedia broadcast multicast service (MBMS) data etc. WANG et al. also teaches (see Fig.1 & para [0047]) that each of the base stations 102 may provide communication coverage for a respective geographic coverage area 110 and there may be overlapping geographic coverage areas 110 (that can include first geographical area/second geographical area). WANG et al.  teaches (see para [0054]) that the base station 102 may be configured to send, to at least one user equipment (UE), the URLLC indicator and the set of resource blocks including the at least one of the eMBB data or the URLLC data, the URLLC indicator being sent embedded within the URLLC data or being sent separate from the URLLC data within downlink control information (DCI) of a physical downlink control channel (PDCCH) (that includes the downlink scheduling information comprises resource indication information of P resource areas comprising a first resource area and a second resource area corresponding to a first geographical area and a second geographical area). WANG et al. also teaches in para [055] that wherein the URLLC indicator being received embedded within the URLLC data or being received separate from the URLLC data within DCI of a PDCCH, the URLLC indicator indicating whether the set of resource blocks (that includes first resource area and a second resource area) includes at least part of the URLLC data and further teaches in para [0083] that dynamic resource sharing between URLLC data 506 and eMBB data 502 may be supported. Thus, the above teaching of WANG et al. is clearly equivalent to, as per broadest reasonable interpretation (BRI) of claim limitations, wherein the downlink scheduling information comprises resource indication information of P resource areas comprising a first resource area and a second resource area corresponding to a first geographical area and a second geographical area and wherein the resource indication information of the P resource areas comprise resource indication information of the first resource area and resource indication information of the second resource area and determining, by the terminal device based on the resource indication information of the P resource areas, a resource for transmitting downlink data from the network device as the first geographical area and second geographical areas relate to location of the UEs (please see para [0076] of Applicant’s publication of specification).  
	Qualcomm, Inc. clearly teaches wherein the M resource areas are M of the N resource areas, the P resource areas are P of the N resource areas, M is a positive integer less than or equal to N, and P is a positive integer less than or equal to N (see page 2, under section 2, 1st  para wherein dynamic eMBB and URLLC multiplexing being performed at a mini-slot granularity and 2/4 symbol mini-slot, is mentioned, see page 3, Figures 1 & 2, wherein beginning PDCCH area and mini-slot PDCCH area/post-indication of preemption of eMBB slot for respective M resource areas/ P resource areas within eMBB slot, is mentioned, all of which is equivalent to and incudes “the M resource areas are M of the N resource areas, the P resource areas are P of the N resource areas, M/N is positive integer less than or equal to N”), and 
WANG et al. and Qualcomm, Inc. together teach all the limitations of amended independent claim 1 and similarly of other independent claims 7, 11 and 17 as already mentioned above under Claim Rejections.
9.	The rejection of all other claims is already mentioned above under Claim Rejections.

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
	NTT DOCOMO, INC. (3GPP TSG RAN WG1 Meeting #88bis, R1-1705753, dated Apr. 2017) disclose mechanisms on DL dynamic multiplexing of eMBB and URLLC in 5G communication system.
Cheng et al. (US Pub. No: 2015/0327226 A1) disclose mechanisms relating to determining a resource allocation scheme of the PDSCH according to a downlink control information DCI format of the downlink control channel for scheduling the PDSCH and an attribute of a carrier for carrying the PDSCH in wireless communication system.
Nogami et al. (US Pub. No: 2018/0220400 A1) disclose systems and methods for performing uplink transmissions and monitoring downlink (DL) control channel regions in wireless communication system.
PARK et al. (US Pub. No: 2018/0324789 A1) disclose a method and an apparatus for efficiently transmitting or receiving control information and data in a communication system.
11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
12.	Any response to this office action should be faxed to (571) 273-8300 or mailed To:
		Commissioner for Patents,
                      P.O. Box 1450
                     Alexandria, VA 22313-1450
                      Hand-delivered responses should be brought to
                      Customer Service Window
                       Randolph Building
                       401 Dulany Street
                       Alexandria, VA 22314.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVASA REDDIVALAM whose telephone number is (571)270-3524.  The examiner can normally be reached on Mon-Fri 10:00 AM - 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHIRAG G SHAH can be reached on 571-272-3144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SRINIVASA R REDDIVALAM/           Examiner, Art Unit 2477                                                                                                                                                                                             	12/01/2022

/CHIRAG G SHAH/           Supervisory Patent Examiner, Art Unit 2477